Citation Nr: 0610558	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease and status 
post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had periods of active duty from January 1956 to 
July 1978.  Among his decorations and awards are the Combat 
Action Ribbon and Navy Commendation Medal with V/Device.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision.  In January 
2006, a hearing was held before the undersigned.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

Service medical records are negative for a diagnosis of 
cardiovascular disability.  Service medical records reflect 
blood pressure readings of 130/90 in October 1960 and 140/100 
in December 1973.  A May 1978 electrocardiogram was within 
normal limits.  During his January 2006 hearing, the veteran 
testified that he had high blood pressure readings in service 
but that several readings would be taken until a lower 
reading came up.  He also testified that he was denied 
employment in December 1959 due to hypertension.  The 
examination at service separation, dated in July 1978, noted 
a normal cardiovascular system.  The first post service 
findings of a cardiovascular disability are contained in a 
December 1986 Bethesda Naval Hospital record showing 
diagnoses of inferior wall myocardial infarction and status 
post percutaneous transluminal coronary angioplasty.  A 
letter from G. M. Mathew, M.D. dated in April 2002, noted the 
veteran's service in a stressful environment, family history 
predisposing him to coronary artery disease, and his past job 
as a contributing factor in his development of the disease.  
Dr. Mathew also opined that that the veteran's coronary 
artery disease started before the veteran's first myocardial 
infarction in 1986.  A VA examination report dated in August 
2001 concludes that the veteran's cardiovascular disability 
was not service connected, but makes no mention of the high 
blood pressure readings recorded in service.  The record 
indicates that the veteran is currently being treated for 
hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records from Ft. Meade from 
1978 to 1986 and associate them with the 
claims folder.  All efforts to locate 
these records should be fully 
documented.

2.  After securing any necessary releases 
from the appellant, the RO should obtain 
the veteran's 1959 medical examination 
report from the Raytheon Corporation.  If 
records cannot be obtained from this 
source, inform the appellant that the 
records could not be obtained, including 
what efforts were made to obtain them.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination.  
Send the claims folder to the examiner 
for review and the examiner should 
indicate that he/she has reviewed the 
claims folder.  All necessary special 
studies or tests should be accomplished.   

The examiner should determine whether 
there is a 50 percent probability or 
greater that the veteran's hypertension 
and/or coronary artery disease is/are 
related to service.  The examiner should 
reconcile any findings with the service 
medical records, the August 2001 VA 
examination report and the April 2002 
report from Dr. Mathew.  

4.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for hypertension.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


